991 F.2d 796
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Beatrice ULLER, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 92-2170.
United States Court of Appeals, Sixth Circuit.
March 30, 1993.

Before RYAN and SUHRHEINRICH, Circuit Judges, and PECK, Senior Circuit Judge.

ORDER

1
Beatrice Uller appeals a district court judgment affirming the Secretary's denial of her application for social security disability benefits.   The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).   Uller has not requested oral argument and, therefore, is deemed to have waived oral argument.   The Secretary has expressly waived oral argument.


2
Uller filed an application for social security disability benefits with the Secretary, alleging that she suffered from pain, swollen feet, numbness in the hands, headaches, hypertension, and Sjorgren's syndrome (a condition of the salivary glands).   Following a hearing, the Administrative Law Judge (ALJ) determined that Uller was not disabled because she had the residual functional capacity to perform her previous work as a bookkeeper.   The Appeals Council affirmed the ALJ's determination.


3
Uller then filed a complaint seeking a review of the Secretary's decision.   The district court held that substantial evidence existed to support the Secretary's decision and granted summary judgment for the Secretary.   Uller has filed a timely appeal.


4
Upon review, we determine that substantial evidence exists to support the Secretary's decision.   Brainard v. Secretary of Health and Human Servs., 889 F.2d 679, 681 (6th Cir.1989) (per curiam).


5
Accordingly, we affirm the district court's judgment for the reasons set forth in the district court's opinion entered on July 22, 1992.   Rule 9(b)(3), Rules of the Sixth Circuit.